DETAILED ACTION
This Office Action is in response to the filing of the application on 1/19/2021. Since the initial filing, no claims have been amended, added, or cancelled. Thus, claims 1-16 are pending in the claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 line 2 recites the language “for coupling the support body a head.” Examiner suggests changing to read --for coupling the support body to a head-- in order to correct a typographical error. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “two opposing end portions that individually connect the upper portion to the lower portion” in lines 8-9. There is no antecedent basis for the terms “the upper portion” and “the lower portion” and it is further unclear what structure is being referred to as having the upper and lower portions, as it could be the support body, maxilla portion, mandible portion, or some other structure.
Claim 10 recites the limitation “two opposing end portions that individually couple the upper portion to the lower portion” in lines 11-12. There is no antecedent basis for the terms “the upper portion” and “the lower portion” and it is further unclear what structure is being referred to as having the upper and lower portions, as it could be the support body, maxilla portion, mandible portion, or some other structure.
Any remaining claims are rejected for being dependent on a rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bond et al. (US Pat. 9,308,340) in view of Beattie (US Pat. 5,806,516) in view of Hudson et al. (US Pat. 6,336,457).
Regarding claim 1, Bond discloses an ambulatory aligner for rapidly securing an endotracheal tube to an airway of a patient (see endotracheal tube holder 10’ in Fig. 7) comprising: a support body having opposed inner and outer surfaces (see body portion 20 as best seen in Fig. 5, with a concave inner surface that touches the face and a convex outer surface that is exposed to the environment) and including: a maxilla portion configured to conform the inner surface to a maxilla side of a mouth of the patient (see Figs. 5 and 7 where body portion 20, and elongated pad 51 on it forms a maxilla portion that conforms to the face above the upper lip); and two opposing end portions that individually connect the upper portion to the lower portion to define a perimeter of an opening when the support body is secured to the patient (see enlarged pad regions 55 in Fig. 7 which define end portions on each side of body portion 20 (see Fig. 5), which connect to upper and lower portions of the body portion 20 which defines the elongated opening 50’); and a fastener having a movable portion that is rotatively coupled to a fixed portion (grasping mechanism 30 in Figs. 5 and 7, with a movable portion being lower semi-circular region 75 and a fixed portion being upper semi-circular region 70, coupled via pivot region 80), the fixed portion is coupled to the support body (see Figs. 5 and 7 where body portion 20 couples to the gasping mechanism 30, being fixed to upper semi-circular region 70), the movable portion having a concave surface and a lip (see Fig. 7 where lower semi-circular region 75 has a concave portion near pivot 80, and a lip about the section with teeth 90); and, upon rotation of the movable portion with respect to the fixed portion of the fastener, the movable portion is configured to engage the endotracheal tube while the lip is configured to latch onto the fixed portion of the fastener to maintain a position of the endotracheal tube (see Fig. 7 where lower semi-circular portion 75 rotates with respect to upper semi-circular portion 70 to latch onto it via interaction between teeth 90 and 95, to hold endotracheal tube 65) at an end of the opening proximate to one of the opposing end portions to provide an unobstructed view of a central region of the opening over the mouth of the patient (see Fig. 7 where attachment mechanism 40 and rod end 125 allows the grasping mechanism to move laterally in the slot of elongated opening 50’, such that the grasping mechanism can be placed on one of the opposing ends next to pad region 55, leaving the opening 50’ unobstructed in the center).
Bond lacks a detailed description of a mandible portion configured to conform the inner surface to a mandible side of the mouth of the patient, two opposing end portions that individually connect the upper portion to the lower portion to define a perimeter of an opening configured to overlay the mouth of the patient.
However, Beattie teaches a similar device for holding an endotracheal tube, where the support frame includes a maxilla and mandible portion (see Figs. 3 and 5 where frame assembly 14 has a lower curved section that conforms below the mouth and is a mandible portion, as well as an upper curved section that conforms above the mouth and is a maxilla portion), the mandible portion conforming its inner surface to the mouth of the user (see Fig. 5 where the frame assembly 14 has a lower part with an inner surface conforming to the mouth of the user), with two opposing end portions that connect to the upper and lower portions to define a perimeter of an opening that overlays the mouth of the patient (see Figs. 3 and 5 where openings at tube channel 16, as well as apertures 42, are defined by the upper and lower portions of frame assembly 14 which bound them, with opposing ends at strap slots 32/34).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support frame of the modified Bond device to have both maxilla and mandible portions defining an opening as taught by Beattie, as it provides a frame that fits over the contours of the mouth to achieve a better, more stable fit (Beattie; see Col. 5 lines 1-12).
The modified Bond device lacks a detailed description of and a compressible material disposed upon the fixed portion and concave surface of the fastener, the compressible material is configured to engage the endotracheal tube.
However, Hudson teaches a similar endotracheal tube holding device, where the grasping mechanism includes a compressible material around it which engages the endotracheal tube (see Fig. 5 where tube gripping members 322 and 324 are compressible foam members which engage the endotracheal tube to form a frictional grasp holding the tube in place even when slippery; see Col. 4 lines 4-12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the two semi-circular portions of the grasping mechanism of the modified Bond device to have foam gripping members on them as taught by Hudson, as it would provide frictional contact to ensure a good grip on the tube even in cases where the tube is wetted or slippery (Hudson; see Col. 4 lines 4-12).
Regarding claim 2, the modified Bond device has  wherein the support body has a thickness between the inner and outer surfaces in a range of one to three millimeters (Beattie; see Col. 5 lines 13-22 where the frame is about 3mm thick).
Regarding claim 3, the modified Bond device has wherein the opening has a major axis extending between the two opposing end portions (Bond; see Fig. 7 where the opening is the space about grasping mechanism 30, which is bounded by the shown upper maxilla portion above and the below mandible portion as taught by Beattie below, with a major axis being the axis through the opening through which the tube is placed), the fixed portion of the fastener is coupled to the support body along an edge of the opening and along the major axis (Bond; see Fig. 7 where attachment mechanism 40 and rod end 125 allows the grasping mechanism to move laterally in the slot of elongated opening 50’, such that the grasping mechanism can be placed on one of the opposing ends next to pad region 55, such that the upper semi-circular portion 70 is coupled to the modified support body 20 at an edge of the opening between the maxilla/ mandible portions as taught by Beattie, with the major axis still going through the opening).
Regarding claim 4, the modified Bond device has  wherein the fixed portion has two opposed ends including a first end adjacent to a corner of the opening (Bond; see upper semi-circular portion 70 in Fig. 7 where a left end with teeth 95 is adjacent a corner of the opening formed about the grasping mechanism) and a second end having a hinge coupled to the movable portion (Bond; see upper semi-circular portion 70 at pivot 80).
Regarding claim 5, the modified Bond device has wherein movable portion curves from the hinge to the lip (Bond; see Fig. 7 where lower semi-circular portion 75 curves from pivot 80 to the section with teeth 90).
Regarding claim 6, the modified Bond device has wherein the lip of the movable portion is configured to latch on to the first end of the fixed portion adjacent to the corner of the opening (Bond; see Fig. 7 where teeth 90 and 95 interact and latch onto one another, being the lip of the movable portion and first end of the fixed portion respectively).
Regarding claim 7, the modified Bond device has wherein the fixed portion of the fastener is coupled to the support body along an edge of the maxilla portion (Bond; see Fig. 7 where upper semi-circular portion 70 connects to attachment mechanism 40, which attaches to support body 20 at the bottom edge, support body 20 being the maxilla portion).
Regarding claim 8, the modified Bond device has wherein the two opposing end portions have elongate openings for receiving straps for coupling the support body a head of the patient (Bond; see band openings 60 in Fig. 7).
Regarding claim 9, the modified Bond device has wherein the fixed portion of the fastener is coupled to the support body along an edge of the maxilla portion (Bond; see Fig. 7 where upper semi-circular portion 70 connects to attachment mechanism 40, which attaches to support body 20 at the bottom edge, support body 20 being the maxilla portion).
Regarding claim 10, Bond discloses an ambulatory aligner for rapidly securing an endotracheal tube to an airway of a patient (see endotracheal tube holder 10’ in Fig. 7) comprising: a support body having opposed inner and outer surfaces (see body portion 20 as best seen in Fig. 5, with a concave inner surface that touches the face and a convex outer surface that is exposed to the environment), the support body defining a closed perimeter of an opening (see Figs. 5 and 7 where body portion 20 (see Fig. 5) has upper and lower portions of the body portion 20 which defines the perimeter of elongated opening 50’), the opening having a major axis along an X-axis (see Fig. 7 the axis through the opening through which tube 65 is), the support body including: a maxilla portion having a curved shape and flexibility to conform the inner surface to a maxilla side of a mouth of the patient; (see Figs. 5 and 7 where body portion 20, and elongated pad 51 on it having flexible, and forms a maxilla portion that conforms to the face above the upper lip); and two opposing end portions that individually couple the upper portion to the lower portion (see enlarged pad regions 55 in Fig. 7 which define end portions on each side of body portion 20 (see Fig. 5)); a fastener having a fixed portion and a movable portion, the fixed portion having a first end with a hinge and a second end opposite to the first end (grasping mechanism 30 in Figs. 5 and 7, with a movable portion being lower semi-circular region 75 and a fixed portion being upper semi-circular region 70, coupled via pivot region 80, with a first end of upper semi-circular portion 70 near teeth 95, and the second end near hinge 80), the movable portion having a fixed end coupled to the hinge and a free end with a lip (see Fig. 7 where lower semi-circular region 75 has an end fixed to pivot 80, and a free hanging lip about the section with teeth 90), the movable portion having a curved portion coupling the fixed end to the lip (see Fig. 7 where lower semi-circular region 75 has a concave curved portion from pivot 80 to the  lip about the section with teeth 90), the movable portion defines a concave surface (see Fig. 7 where lower semi-circular region 75 has a concave curved portions portion between pivot 80 and the lip about the section with teeth 90); and, rotation of the movable portion from an open configuration to a closed configuration moves the lip from an unlatched configuration to a latched configuration with the lip latched to the second end of the fixed portion with the concave surface generally facing the fixed portion (see Fig. 7 where lower semi-circular portion 75 rotates with respect to upper semi-circular portion 70 to latch onto it via interaction between teeth 90 and 95, to hold endotracheal tube 65) and the fastener securing the endotracheal tube proximate to one end of the opening with respect to the X-axis (see Fig. 7 where attachment mechanism 40 and rod end 125 allows the grasping mechanism to move laterally in the slot of elongated opening 50’, such that the grasping mechanism can be placed on one of the opposing ends next to pad region 55, leaving the opening 50’ unobstructed in the center, with the X-axis through the opening through which the endotracheal tube 65 is placed).
Bond lacks a detailed description of a mandible portion having a curved shape and flexibility to conform the inner surface to a mandible side of the mouth of the patient, the support body defining a closed perimeter of an opening configured to overlay a mouth of the patient when the support body is secured to the patient.
However, Beattie teaches a similar device for holding an endotracheal tube, where the support frame includes a maxilla and mandible portion (see Figs. 3 and 5 where frame assembly 14 has a lower curved section that conforms below the mouth and is a mandible portion, as well as an upper curved section that conforms above the mouth and is a maxilla portion), the mandible portion conforming its inner surface to the mouth of the user (see Fig. 5 where the frame assembly 14 has a lower part with an inner surface conforming to the mouth of the user), with two opposing end portions that connect to the upper and lower portions to define a perimeter of an opening that overlays the mouth of the patient (see Figs. 3 and 5 where openings at tube channel 16, as well as apertures 42, are defined by the upper and lower portions of frame assembly 14 which bound them, with opposing ends at strap slots 32/34).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support frame of the modified Bond device to have both maxilla and mandible portions defining an opening as taught by Beattie, as it provides a frame that fits over the contours of the mouth to achieve a better, more stable fit (Beattie; see Col. 5 lines 1-12).
The modified Bond device lacks a detailed description of a compressible material disposed upon the concave surface and upon the fixed portion, and the compressible material securing the endotracheal tube proximate to one end of the opening with respect to the X-axis.
However, Hudson teaches a similar endotracheal tube holding device, where the grasping mechanism includes a compressible material around it which engages the endotracheal tube (see Fig. 5 where tube gripping members 322 and 324 are compressible foam members which engage the endotracheal tube to form a frictional grasp holding the tube in place even when slippery, with the X-axis through the opening through which the endotracheal tube is held; see Col. 4 lines 4-12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the two semi-circular portions of the grasping mechanism of the modified Bond device to have foam gripping members on them as taught by Hudson, as it would provide frictional contact to ensure a good grip on the tube even in cases where the tube is wetted or slippery (Hudson; see Col. 4 lines 4-12).
Regarding claim 11, the modified Bond device has wherein the support body has a thickness between the inner and outer surfaces in a range of one to three millimeters (Beattie; see Col. 5 lines 13-22 where the frame is about 3mm thick).
Regarding claim 12, the modified Bond device has wherein the fixed portion is coupled to the support body along an edge of the opening and along the major axis (Bond; see Fig. 7 where attachment mechanism 40 and rod end 125 allows the grasping mechanism to move laterally in the slot of elongated opening 50’, such that the grasping mechanism can be placed on one of the opposing ends next to pad region 55, such that the upper semi-circular portion 70 is coupled to the modified support body 20 via attachment mechanism 40 at an edge of the opening between the maxilla/ mandible portions as taught by Beattie, with the major axis still going through the opening).
Regarding claim 13, the modified Bond device has wherein the second end of the fixed portion is proximate to a corner of the opening (Bond; see upper semi-circular portion 70 in Fig. 7 where a left end with teeth 95 is adjacent a corner of the opening formed about the grasping mechanism).
Regarding claim 14, the modified Bond device has wherein the fixed portion of the fastener is coupled to the support body along an edge of the maxilla portion (Bond; see Fig. 7 where upper semi-circular portion 70 connects to attachment mechanism 40, which attaches to support body 20 at the bottom edge, support body 20 being the maxilla portion).
Regarding claim 15, the modified Bond device has wherein the fixed portion of the fastener is coupled to the support body along an edge of the maxilla portion (Bond; see Fig. 7 where upper semi-circular portion 70 connects to attachment mechanism 40, which attaches to support body 20 at the bottom edge, support body 20 being the maxilla portion).
Regarding claim 16, the modified Bond device has wherein a single rotation of less than 100 degrees moves the movable portion from an unlatched configuration to a latched configuration (Bond; see Fig. 7 where when the lower semi-circular portion 75 is rotated to a spot just before the interaction between teeth 90/95 occurring, it is in an unlatched configuration, and rotating further places the teeth 90/95 into interaction such that it is in a latched configuration, the length of the rotation (amounting to substantially the length of teeth 95) is clearly far less than 100 degrees of rotation (being the difference between just before latching and full latching between teeth 90/95).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Michinski (US pat. 4,774,944) and Ciccone (US Pub. 2011/0240034) are cited to show similar endotracheal tube clamping devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785